— Appeal from a judgment of the Supreme Court at Special Term, entered February 27, 1975 in Washington County, which, in a proceeding pursuant to CPLR article 78, granted jail-time credit for the time served by petitioner at Woodbourne Rehabilitation Center between December 3, 1973 and May 22, 1974. In view of the peculiar circumstances of this case, wherein it is conceded that there was confusion concerning just which commitments the petitioner was detained under, and the purpose for which he was detained at Woodbourne Rehabilitation Center during the period in question, the petitioner should receive jail-time credit for that period. Judgment affirmed, without costs. Herlihy, P. J., Sweeney, Kane, Koreman and Larkin, JJ., concur.